481 U.S. 735 (1987)
PENSION BENEFIT GUARANTY CORPORATION
v.
YAHN & McDONNELL, INC., ET AL.
No. 86-231.
Supreme Court of United States.
Argued April 27, 1987
Decided May 18, 1987[*]
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
Gary M. Ford argued the cause for appellants in both cases. With him on the briefs for appellant in No. 86-231 were Peter H. Gould, David F. Power, Kenneth S. Geller, Kathryn A. Oberly, and Mitchell L. Strickler. Richard H. Markowitz and Paula R. Markowitz filed briefs for appellants in No. 86-253.
Carl L. Taylor argued the cause for appellees in both cases. With him on the brief were Glenn Summers and William H. Ewing.[]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE WHITE took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 86-253, United Retail & Wholesale Employees Teamsters Union Local No. 115 Pension Plan et al. v. Yahn & McDonnell, Inc., et al., also on appeal from the same court.
[]  Briefs of amici curiae urging reversal in No. 86-231 were filed for the National Coordinating Committee for Multiemployer Plans by Gerald M. Feder, David R. Levin, and Nik B. Edes; and for the Trustees of the United Mine Workers of America 1950 and 1974 Pension Plans by Israel Goldowitz.

Briefs of amici curiae urging affirmance in both cases were filed for the Chamber of Commerce of the United States by Stephen A. Bokat and Robin S. Conrad; and for Flying Tiger Line Inc., et al. by Douglas D. Broadwater, R. Franklin Balotti, Jesse A. Finkelstein, William W. Bowser, and Lawrence M. Nagin.